DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 21, 2020 has been entered.
 	Claims 1-28, 31, and 32 are pending. 
	Claims 1-25, 31, and 32 are under examination. Claims 26-28 remain withdrawn as being drawn to a non-elected invention.

Response to Arguments
3.	Applicant’s arguments filed on December 21, 2020 have been fully considered.
	Claim Objections
	Applicant argues that the objections to claims 31 and 32 should be withdrawn in view of the claim amendments (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 31 and 32 under 35 U.S.C. 112(a) (new matter)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 31 and 32, which delete “a conjugated bead” (Remarks, page 8).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 6, 15, 31, and 32 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn with respect to claims 6 and 15 because the ordinary artisan would be capable of quantitatively determining whether the alleged functional requirements are satisfied (Remarks, pages 9-10). More specifically, Applicant argues that the sequencing methods disclosed in the instant application, which use molecular labels to provide a “counter” for each different nucleic acid molecule, allow quantitative determination of whether the functional requirement is satisfied (Remarks, page 10).
	These arguments have been fully considered, but they were not persuasive. The examiner agrees that sequencing and counting molecular labels as described in the specification would allow a practitioner to determine whether a particular method meets the functional requirements in claims 6 and 15. The problem, though, is that the disclosed sequencing methods amount to a  “test-and-see” approach rather than the quantitative metric (e.g., a numerical limitation on a physical property (i.e., an inherent property)) or formula discussed in MPEP 2173.05(g). In other words, the ordinary artisan would be unable to determine without experimentation whether a particular method that satisfies all of the elements of claim 1 also produces the claimed result. Accordingly, claims 6 and 15 still require obtaining a particular result, and neither the claims nor the specification provides guidance as to how to recognize a priori when the result is satisfied. The rejection has been maintained with respect to claims 6 and 15.
	Applicant also argues that the rejection of claims 31 and 32 should be withdrawn because the claims no longer recite “silica-like” (Remarks, page 10).

	Rejection of claims 11 and 16 under 35 U.S.C. 112(d)
	Applicant argues that the rejection of claim 11 should be withdrawn in view of the amendments to that claim (Remarks, page 11).
	This argument was persuasive. The rejection has been withdrawn with respect this claim.
	Applicant also argues that claim 16 is, in fact, a proper dependent claim (Remarks, page 11). More specifically, Applicant first argues claim 1 recites “providing a plurality of particles each comprising a plurality of oligonucleotide probes,” whereas claim 16 recites “wherein the plurality of oligonucleotide probes is immobilized on the particle” (Remarks, page 11). Applicant then argues that the Office action “fails to establish that the relationship between X (particle) and Y (oligonucleotide probe) is such that X comprising Y ‘requires’ that Y is immobilized on X” (Remarks, page 11; emphasis in original).
	Applicant’s argument regarding claim 16 was persuasive. The language in claim 1—a plurality of particles each comprising a plurality of oligonucleotide probes—encompasses probes that are immobilized, covalently or non-covalently, on the particle, but it also encompasses probes that are embedded in or otherwise contained within the particle. Accordingly, claim 16 does, in fact, further limit claim 1 by requiring immobilization on the particle, and the rejection has been withdrawn. 
	Rejection of claims 1-25, 31, and 32 under 35 U.S.C. 103 as being unpatentable over Behlke in view of Macosko
	Applicant’s argument, see page 13, that Behlke fails to meet the new requirement in independent claims 1 and 19 for the amplification or extension reaction to occur in the presence 
	Applicant’s additional argument on page 13 regarding the requirement in claims 1 and 19 concerning the melting temperature of the blocking oligonucleotides has also been considered, but it is moot since the rejection has been withdrawn for the reason set forth above. 
	Co-Pending Application of Assignee
	Applicant directs the examiner’s attention to co-pending Application Serial No. 16/707,780 (Remarks, page 14).
	In response, the ‘780 application, which shares an inventor with the instant application, has been reviewed as part of the examiner’s updated inventor name search.

Information Disclosure Statement
4.	The Information Disclosure Statement filed on December 21, 2020 has been considered.
	Citation 70 (Loy et al.) has not been considered because the legible copy required by 37 CFR 1.98(a)(2) has not been provided. As well, the citation of this reference does not comply with 37 CFR 1.98(b)(5), which requires inclusion of the publisher and place of publication.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Objections
5.	Claim 19 is objected to because of the following informalities. The last clause in the claim recites “whereby extension of the undesirable nucleic acid species is reduced,” which is inaccurate since the oligonucleotide probes and not the undesirable nucleic acid species undergo extension. Amending the claim to more accurately describe the effect of the blocking oligonucleotide is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25, 31, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to require the blocking oligonucleotide to have “a higher melting temperature (Tm) than the one or more amplification primers.” 
m) than the oligonucleotide probes.” 
Applicant’s response points to Figure 1 and para. 51 for support (Remarks, page 7).
The original disclosure, including the portions cited by Applicant, has been reviewed, but support was not found for the above amendments to claims 1 and 19. Figure 1 does not provide support because it does not discuss melting temperatures. In para. 51, the original disclosure teaches that the blocking oligonucleotide may reduce amplification and/or extension of the undesirable nucleic acid species by “forming a hybridization complex with undesirable nucleic acid species having a high melting temperature (Tm).” This paragraph also notes that the blocking oligonucleotide may have a Tm that is at least about 50°C, 60°C, 65°C, 70°C, 75°C, 80°C, 85°C, 90°C, or 95°C and goes on to state that “[T]he blocking oligonucleotide can reduce the amplification and/or extension of the undesirable nucleic acid species by competing with the amplification and/or extension primers for hybridization with the undesirable nucleic acid species.” 
These teachings in para. 51 support the subject matter of dependent claim 4, which requires the blocking oligonucleotide to have a particular melting temperature as well as the new requirement in the last clause of claims 1 and 19 for the blocking oligonucleotide to compete with amplification primers or oligonucleotide probes for hybridization with the one or more undesirable nucleic acid species, but they do not clearly indicate that the Tm of the blocking oligonucleotides is higher than that of the amplification primers as recited in claim 1 or the oligonucleotide probes as recited in claim 19 since there is no discussion in the specification of the Tm of the amplification primers or the oligonucleotide probes. Therefore, although the blocking oligonucleotides may have a high Tm and form hybridization complexes with a high Tm, m of the blocking oligonucleotides is higher than the Tm of the oligonucleotide probes or amplification primers. Accordingly, there is a lack of support for this new language in claims 1 and 19, and the claims are rejected for containing new matter.
Claims 2-18, 20-25, 31, and 32 also contain new matter since they depend from claim 1 or claim 19 and do not correct the new matter issue in those claims. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 15 each depend from claim 1 and respectively recite “wherein the amplification or the extension of the undesirable nucleic acid species is reduced by at least 50%, 80%, 90%, 95%, or 99%” and “wherein the undesirable nucleic acid species represents less than 50%, 20%, 10%, or 5% of the plurality of amplicons.” These recitations constitute functional language that requires the process set forth in claim 1 to achieve a particular result.
The MPEP discusses the definiteness of functional language in section 2173.05(g). Here, the MPEP states that functional language can render a claim indefinite when it causes uncertainty as to the boundaries of the claim and goes on to state that claims that “merely recite a description of a problem to be solved or a function or a result achieved by the invention” may lack clear 
In this case, the scope of claims 6 and 15 is clear in that the ordinary artisan would understand that the prior art must teach or suggest a method that generates the required result. That said, though, claims 6 and 15 fail to clearly link any particular structure(s) or method steps to the recited functional requirements. The specification does not remedy this deficiency because it also fails to identify the particular structural element(s) or method steps associated with the required function. In other words, although it is clear that the blocking oligonucleotide recited in claim 1 reduces amplification and/or extension of the undesirable nucleic acid species, it is not clear as to just what is required to achieve, for example, a plurality of amplicons in which fewer than 5% of the amplicons are undesirable nucleic acids or a 99% reduction in the amplification or extension of undesirable nucleic acids. Therefore, the claim language only sets forth a result to be obtained and fails to link this result to any particular feature(s) of the method set forth in claim 1. The ordinary artisan would not have been able to identify from claim language (or the specification) the particular feature(s) that must be present for a prior art process having all of the features set forth in claim 1 to also meet the required functional properties. In other words, the ordinary artisan would be unable to determine whether a prior art process having all of the elements of the method of claim 1 inherently meets the functional requirements set forth claims 6 and 15. In view of the foregoing, claims 6 and 15 are indefinite. 

Claim 9 is indefinite because there is insufficient antecedent basis for “the blocking oligonucleotides,” which is recited in line 1. Claim 1, from which claim 9 depends, only provides antecedent basis for “the blocking oligonucleotide.” 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1-20, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wille et al. US 2006/0281092 A1) as evidenced by GenBank Accession Number NM_000518.5 for human hemoglobin subunit B (HBB) mRNA (2021)in view of Macosko et al. (Cell 2015; 161: 1202-1214) and further in view of Lundberg et al. (Nature Methods 2013; 10: 999-1002 + Online Methods) as evidenced by Vestheim et al. (Methods in Molecular Biology 2011; 687: 265-274).1
	Claim 1 is drawn to a method for selective amplification. The method comprises extending a plurality of oligonucleotide probes when they are hybridized to one of a plurality of target nucleic acids to obtain extension products. The oligonucleotide probes contain the following elements: (i) a molecular label sequence that is unique, (ii) a cell label sequence that is the same for probes associated with a particular particle and different for probes associated with a different particle, and (iii) a target-binding region. The extension products are amplified in the presence of a blocking oligonucleotide that specifically binds to at least one undesirable nucleic acid species and has a melting temperature (Tm) that is higher than the melting temperature of the amplification primer(s). The presence of the blocking oligonucleotide reduces amplification of the undesirable nucleic acid species.
Claims 2-18 and 31 depend from claim 1.
	Claim 19 is drawn to a method for selective extension. The method is quite similar to the method of claim 1 in that it comprises extension of oligonucleotide probes having the same features (i.e., molecular label sequence, cell label sequence, and binding region) as the probes used in the method of claim 1. The extension reaction is also conducted in the presence of a blocking oligonucleotide, which, analogous to the blocking oligonucleotide in claim 1, reduces 
Claims 20 and 32 depend from claim 19.
	Regarding claims 1, 18, and 19, Wille discloses a method that comprises selective amplification and/or reverse transcription of a desired group of nucleic acids present in a complex biological sample (paras. 1, 12, and 13). The method can include the following steps (see para. 18): (a) reverse transcription of an RNA from a biological sample in the presence of at least one oligo(dT) primer to generate first-strand cDNA (i.e., extension of an oligonucleotide probe hybridized to a target RNA to produce an extension product); (b) second-strand cDNA synthesis; and (c) amplification of the resulting double-stranded cDNA using one or more amplification primers. 
Wille further teaches that the method may include adding “a molecular species….to suppress an RT and/or amplification reaction of the unwanted mRNA transcripts” (para. 49). The “molecular species” in Wille, which corresponds to the “blocking oligonucleotide” recited in the instant claims, may be present during any or all of steps (a)-(c) above (para. 50) and binds to undesirable nucleic acid species (e.g., the globin mRNA transcripts discussed in para. 49), thereby preventing them from participating in the reverse transcription and/or subsequent amplification reaction (paras. 49-51). In other words, this embodiment of Wille meets the requirement in the last clause of claims 1 and 19 for the blocking oligonucleotide to reduce amplification of undesirable nucleic acid species and also extension of oligonucleotides hybridized to undesirable nucleic acid species by competing with the amplification primers and/or the reverse transcription primer for hybridization with the undesirable nucleic acids.
m than corresponding DNA/DNA duplexes (page 267, sections 2.1.2 and 2.1.3).
	Further regarding claim 3, Wille teaches that the method may comprise providing blocking oligonucleotides that specifically bind to two or more undesirable nucleic acid species in the sample (para. 58).
	Further regarding claim 5, as noted above, Wille teaches that the blocking oligonucleotide may be PNA. As evidenced by Vestheim, PNAs are unable to function as a primer for reverse transcriptase or DNA polymerase (see, e.g., page 267, section 2.1.2). Wille also teaches blocking the 3’ end of the blocking oligonucleotides such that they are unable to function as a primer (para. 59). 
	Further regarding claim 6, Wille discloses teaches in Examples 6 and 8 that “It was possible to lower the signal intensities for the globin mRNA transcripts by 40-60% using the PNAs” (paras. 143 and 160). Wille also discloses in Example 5 reductions in amplification of 95% and 99% for an undesirable nucleic acid species (paras. 136-137).
	Further regarding claim 8, Wille teaches that the undesirable nucleic acid species may be a high-abundance sequence (paras. 49 and 54, where globin mRNA and other “overrepresented transcripts” are discussed; see also para. 15, where other high-abundance mRNAs are discussed). Wille also describes rRNA as an undesirable nucleic acid species (paras. 6 and 7).
	Further regarding claim 9, Wille teaches that the blocking oligonucleotides preferably specifically binds near the 3’ end of the undesirable nucleic acid species (para. 56). The reference also teaches examples of blocking oligonucleotides that bind within 100 nucleotides of 
	Further regarding claim 10, Wille teaches that the amplification step in the method of claim 1 may be PCR (para. 52).
	Further regarding claim 12, Wille teaches that the plurality of amplicons may comprise a cDNA library (see, e.g., paras. 15, 18, and 20, where reverse transcription of mRNA isolated from a complex biological sample using an oligo(dT) primer will generate a cDNA library. See also para. 70 and Examples 4-6 on pp. 8-10).
	Further regarding claim 13, Wille teaches that the sample may be a plurality of cells or a tissue sample (see, e.g., para. 14).
	Regarding claim 17, Wille teaches that the target nucleic acids are mRNA (see, e.g., paras. 18 and 20). 
Wille is not anticipatory because the extension step is not conducted using a plurality of oligonucleotides that are associated with a particle as required by claims 1 and 19 and also have the structural features set forth in those claims. More specifically, the oligo(dT) reverse transcription primer of Wille, which corresponds to the claimed oligonucleotide probes used in the extension step in claims 1 and 19, lacks the required molecular label sequence and cell label sequence in addition to not being associated with a particle. 
Wille also does not clearly teach that the blocking oligonucleotide has a Tm that is higher than the oligonucleotide probes used for reverse transcription or the amplification primers used in the cDNA amplification step. This is also required by claims 1 and 19. As noted above, the m compared to their DNA equivalents, but there is no clear teaching that the Tm of the blocking oligonucleotide is higher than that of the reverse transcription primer or amplification primers.
Wille also does not clearly meet the requirements of claims 4, 7, 11, 14-16, 31, and 32. 
	Macosko, however, discloses a method for analyzing “mRNA transcripts from thousands of individual cells simultaneously while remembering transcripts’ cell of origin” (abstract). The reference teaches that the disclosed method advantageously allows one to analyze transcription at the single-cell level in a high-throughput and routine way, which “can help deepen our understanding of the biology of complex tissues and cell populations” (page 1202, column 2). See also page 1211.
Further regarding claims 1, 16, and 19, the method of Macosko comprises the following steps: (a) combining single cells isolated from a sample with a plurality of particles having primers conjugated thereto; (b) conducting reverse transcription using the particle-conjugated primers; (c) amplifying the resulting cDNA by PCR; and (d) sequencing the amplified cDNA. See Figure 1 and the accompanying description on page 1203. See also the “Drop-Seq Procedure” section of the Experimental Procedures section on page 1212.
	Further regarding claims 1, 16, and 19, each of the particles used by Macosko comprises a plurality of oligonucleotide primers (i.e., probes) (see Fig. 1). As can also be seen in Figure 1, the particle-immobilized primers contain a binding region (oligo(dT) as recited in claim 18), a cell label sequence (i.e., the cell barcode), and a molecular label sequence (i.e., the UMI). Primers associated with the same particle have the same cell label, and primers associated with different particles have a different cell label (Fig. 1D). As well, the different primers on a particular particle have different UMIs (Fig. 1D). Further, each bead has 48 (i.e., 65,536) 
	Since the method of Macosko does not use blocking oligonucleotides, the reference does not remedy the deficiency of Wille with respect to the requirement in claims 1 and 19 for the blocking oligonucleotides to have a melting temperature that is higher than that of the amplification primers (claim 1) or the oligonucleotide probes (claim 19).
	Lundberg, though, discloses a selective amplification method that includes the use of blocking oligonucleotides, specifically PNAs, to block amplification of undesirable nucleic acid species in a sample (see, e.g., the abstract, Fig. 3, and page 1001). Further regarding claims 1 and 19, Lundberg teaches that the PNAs used for blocking amplification of undesirable nucleic acids should have “an annealing temperature above that of the PCR primer whose extension it blocks and a melting temperature above that used for the extension cycle” (Online Methods, page 1, column 1, “Peptide nucleic acid (PNA) design” section). This portion of Lundberg also teaches that software is available to calculate PNA melting temperatures. And, further regarding claim 4, Lundberg teaches the use of PNAs with melting temperatures “around 80°C” as blocking oligonucleotides (Online Methods, page 1, “Peptide nucleic acid (PNA) design” section) and additionally discloses a PCR protocol that includes a separate PNA annealing step at 78°C followed by lower-temperature annealing and extension steps (Online Methods, page 2, “PCR using tagged templates (our method)” section). 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to conduct the reverse transcription step and/or the cDNA amplification step in the method of Wille using a plurality of particle-immobilized primers 
	Further regarding claims 1 and 19, it also would have been prima facie obvious to design the blocking oligonucleotides used in the method suggested by Wille in view of Macosko such that their melting temperature is higher than the oligonucleotide probes used in the reverse transcription step and the primers used in the subsequent cDNA amplification step. Lundberg provides motivation to do so by teaching that PNAs used as blocking oligonucleotides in a method that is quite similar to that of Wille should have an annealing temperature higher than that of the amplification primers used in the method as well as a melting temperature higher than that of the annealing and extension steps in the amplification reaction (Online Methods, page 1, “Peptide nucleic acid (PNA) design” section). Lundberg also provides a reasonable expectation of success in designing PNA blocking oligonucleotides with an appropriate melting temperature by disclosing that software for predicting PNA melting temperatures is available (Online Methods, page 1, “Peptide nucleic acid (PNA) design” section). 
	Thus, the methods of claims 1-3, 5, 6, 8-13, 16-20, 31, and 32 are prima facie obvious.
	Further regarding claim 4, it also would have been prima facie obvious to practice the method suggested by the references using a blocking oligonucleotide with a melting temperature prima facie obvious to optimize results-effective variables, such as concentrations or temperatures. In this case, the ordinary artisan would have recognized that the melting temperature of the blocking oligonucleotide is a results-effective variable, and, accordingly, would have been motivated to optimize it. The teachings of Lundberg in the “PNA design” section of the Online Methods also indicate that the melting temperature of the blocking oligonucleotide is a results-effective variable. Lundberg additionally provides motivation to design the blocking oligonucleotides of Wille to have a melting temperature within the claimed ranges by teaching that a suitable melting temperature should be higher than that of the primer annealing and extension steps and also disclosing “around 80°C” as a suitable melting temperature (Online Methods, “PNA design” section). The ordinary artisan would have had a reasonable expectation of success since the “PNA design” section of Lundberg states that software for predicting PNA melting temperatures is available. Thus, the method of claim 4 is prima facie obvious.
	Further regarding claim 7, Wille teaches that the undesirable nucleic acid species may make up more than 40% or more than 60% of the total mRNA (para. 15). It is not entirely clear that this amount falls within the claimed ranges of “about 50%, 60%, 70%, or 80% of the nucleic acid content of the sample,” but the amounts disclosed in Wille appear to overlap or at least lie close to the claimed ranges. This, in combination with the fact that no evidence of unexpected results has been presented with respect to the claimed ranges, is sufficient to establish a prima facie case of obviousness per MPEP 2144.05 I. As well, since the teachings of Wille indicate that the disclosed method is broadly applicable to a variety of complex samples, it would have been obvious to practice the method suggested by the references using samples in which the undesirable nucleic acid species is present in an amount within the claimed ranges. Thus, the prima facie obvious.
	Further regarding claim 14, it also would have been prima facie obvious for the ordinary artisan to sequence the amplicons generated by the method suggested by combined teachings of the cited references. Wille provides motivation to analyze the amplicons by teaching that they may be subjected to microarray expression analysis (para. 70). Then, since Macosko taught that the disclosed sequencing approach could be used to identify cell types and cell states in addition to being useful for mutation detection and analysis (page 1211), the ordinary artisan also would have been motivated to sequence the amplicons generated by the method suggested by the references. The ordinary artisan would have had a reasonable expectation of success since Macosko provides extensive guidance as to practice of the sequencing step. Thus, the method of claim 14 is prima facie obvious.
	Further regarding claim 15, as noted above with respect to claim 6, Wille teaches that the disclosed method reduces amplification of the undesirable nucleic acid species by 40-60% (paras. 143 and 160), 80% (para. 137), 95% (para. 136), or 99% (para. 137). Although it is clear that the method results in a very significant reduction in amplified undesirable nucleic acid species, it is not entirely clear that the undesirable nucleic acid species represents less than 50%, less than 20%, less than 10%, or less than 5% of the plurality of amplicons as required by claim 15. The ordinary artisan would have been motivated to modify the method to achieve this result, though, since the ordinary artisan would have recognized the desirability of the undesirable nucleic acid species representing as small of a percentage as possible of the plurality of amplicons. The ordinary artisan would have had a reasonable expectation of success since optimizing amplification reaction conditions was routine and conventional prior to the effective filing date of the claimed invention. Thus, the method of claim 15 is prima facie obvious. 
prima facie obvious. 
		 
11.	Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wille et al. US 2006/0281092 A1) as evidenced by GenBank Accession Number NM_000518.5 for human hemoglobin subunit B (HBB) mRNA (2021) in view of Macosko et al. (Cell 2015; 161: 1202-1214) and further in view of Lundberg et al. (Nature Methods 2013; 10: 999-1002 + Online Methods) as evidenced by Vestheim et al. (Methods in Molecular Biology 2011; 687: 265-274) and further in view of Behlke et al. (US 2015/0218620 A1).2
	As discussed above, the teachings of Wille as evidenced by GenBank Accession Number NM_000518.5 in view of Macosko and further in view of Lundberg as evidenced by Vestheim render obvious the methods of claims 1-20, 31, and 32.
	These references do not teach that the method further comprises removing the hybridized complex formed between the blocking oligonucleotide and the undesirable nucleic acid species as required by claim 21. Since claims 22-25 further limit this removal step, the combination of Wille, GenBank Accession Number NM_000518.5, Macosko, Lundberg, and Vestheim also fails to render obvious the methods of these claims. 
	Regarding claims 21-25, though, Behlke discloses a selective amplification method that comprises the following steps (see paras. 16-17 as well as para. 66): (a) providing a sample that comprises a plurality of target nucleic acid molecules and one or more undesirable nucleic acid species; (b) providing one or more blocking oligonucleotides (i.e., the “baits” in Behlke) that specifically bind to at least one of the undesirable nucleic acid species; (c) removing hybridization complexes formed between the blocking oligonucleotides and the undesirable 
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to further include a step of removing the hybridized complex formed between the blocking oligonucleotide and the undesirable nucleic acid species. As noted in Wille in para. 53, the reverse transcription step and the cDNA amplification step may include different blocking oligonucleotides. As well, the method of Wille may include purification between the reverse transcription and cDNA amplification steps (para. 18). The ordinary artisan would have recognized from these teachings of Wille that the disclosed pre-amplification purification step could be designed to remove hybridized complexes formed between a blocking oligonucleotide and an undesirable nucleic acid, thereby preventing these undesirable nucleic acids from being amplified during the subsequent cDNA amplification step. In doing so, the ordinary artisan would have been motivated to use the affinity purification method described in Behlke, recognizing its suitability for the intended purpose. As discussed in MPEP 2144.07, in prima facie obvious to select a known material or method based on its suitability for the intended purpose. In this case, no evidence of unexpected results has been presented, and the ordinary artisan would have recognized affinity purification as described in Behlke as suitable for the intended purpose. The ordinary artisan would have had a reasonable expectation of success given the detailed guidance provided by Behlke concerning the affinity purification method. Thus, the methods of claims 21-25 are prima facie obvious. 
	
Conclusion
12.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wille was cited on the IDS filed on December 21, 2020. Macosko and Lundberg were cited previously. Vestheim and GenBank Accession No. NM_000518.5 are newly cited.
        2 Wille was cited on the IDS filed on December 21, 2020. Macosko, Lundberg, and Behlke were cited previously. Vestheim and GenBank Accession Number NM_000518.5 are newly cited.